Citation Nr: 0316387	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-37 694	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter
REMAND

The veteran had active duty from September 1990 to April 1991 
in support of Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 and October 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

These claims were previously before the Board in May 2000, 
when they were remanded for further evidentiary development, 
to include obtaining additional service medical records.  
This development has been accomplished.

Subsequent to the Board's remand, while the veteran's appeals 
were at the RO, he filed new claims for entitlement to 
service connection for post-traumatic stress disorder and 
hypertension.  The RO issued rating decisions granting 
service connection for post-traumatic stress disorder and 
denying service connection for hypertension.  Although the 
veteran expressed initial disagreement with the disability 
rating assigned to his post-traumatic stress disorder, he has 
not perfected an appeal to the Board with regard to this 
matter.  Similarly, he has not perfected an appeal to the 
Board as to the denial of service connection for 
hypertension.  Therefore, these matters are not before the 
Board at this time.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the veteran has been notified of the VA's duty to 
assist him and of his responsibilities in the development of 
his claims in the context of claims pertaining to post-
traumatic stress disorder and hypertension, which are not 
before the Board at this time, he has not received formal 
notice in the context of the current appeals.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
upon many occasions that such specific notice is required.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Review of the record reveals that the veteran has reported 
upon multiple occasions that he receives treatment at three 
VA facilities:  The Mayaguez Outpatient Clinic, the Pro 
Piedras Outpatient Clinic, and the San Juan VA Medical 
Center.  Some of the records reflecting this treatment have 
been included in the claims file, but there appear to be many 
outstanding records which are not available for review by 
adjudicators.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include providing the veteran with a 
notification letter informing him of his 
responsibilities vs. those of the VA in 
the development of evidence to support his 
claims.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain all outstanding 
VA treatment records from the three VA 
facilities identified above for inclusion 
in the claims file.

3.  IF any evidence received pursuant to 
the above requests contains information to 
warrant the scheduling of another VA 
compensation examination for purposes of 
obtaining a medical opinion as to whether 
a nexus exists between the veteran's 
service and pertinent disability, the RO 
should provide the veteran with another VA 
compensation examination and obtain an 
etiology opinion.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

